UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7809


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SEAN BRADSHER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:17-cr-00025-1)


Submitted: May 19, 2020                                            Decided: June 4, 2020


Before AGEE and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sean Bradsher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean Bradsher appeals the district court’s order denying his motion to compel. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Bradsher, No. 3:17-cr-00025-1

(S.D.W. Va. Nov. 19, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2